1
                                 UNITED STATES BANKRUPTCY COURT
2
                                 EASTERN DISTRICT OF WASHINGTON
3
4
     InRe: Mujica, Elizabeth                                  Case No. 19-00987-FPC13
5
           4212 Cochins Lane
6          Pasco, WA 99301
                                                              Release of Trustee's Directive to Pay
                                               Debtor(s)
7                                                             Debtor's Income to Trustee
8
9
10
       Employee Name: Mujica, Elizabeth                       Social Security No. XXX-XX-0776
11
12
13
14            Trustee hereby releases the Trustee's Directive to Pay Debtors Income to the Trustee
       previously entered in this case directing employer Bechtel National Inc , to withhold from the
15
       earnings of this Debtor and pay those sums to the trustee.
16
17
                                    This release is issued for the reason that:
18
19
                 DEBTOR IS NO LONGER EMPLOYED WITH THE ABOVE EMPLOYER
20
21
22
23
24
25
26
27       Dated: 8/7/2019
                                                                     Daniel H. Brunner, Trustee
28
29                                                                   By:    Korie Dixson /S/KD

30
31
32
33



       19-00987-FPC13        Doc 47     Filed 08/07/19     Entered 08/07/19 15:56:18         Pg 1 of 1
